Title: James Madison to Thomas Jefferson, 17 July 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Montpelier 
                     July 17. 1810
          
          
		   Among the papers relating to the Convention of 1787. communicated to you, that copies in your hands might double the security agst destructive casualties, was a delineation of Hamilton’s plan of a Constitution in his own writing. On looking for it among the Debates &c, which were returned to me, this particular paper does not appear. I conclude therefore, that it had not then been copied, or was at the time in some separate situation. I am very sorry to trouble you on such a subject, but being under an engagement to furnish a Copy of that project, I must ask the favor of you to see whether it be not among your papers; & if so, to forward it by the mail.
           
		    I reached home on wednesday last; and have since been somewhat indisposed. My fever has left me, and if as I hope, it was the effect of fatigue only, I consider myself as again well. I am not, however, without sensations which make me apprehensive that if bile was not the sole cause, that it was a partial one, & that it has not yet been entirely removed.Be assured of my affectionate respects & best wishes
          
            James Madison
        